Exhibit 10.354

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

MUTUAL TERMINATION AGREEMENT
 
    The MUTUAL TERMINATION AGREEMENT ("Agreement") is entered into and deemed
effective as of the _____ day of ______, 2015 (the "Effective Date") by and
between CAPRIOTTI'S SANDWICH SHOP, INC., a Nevada corporation, having its
principal place of business at 6056 South Durango Drive, Suite 100, Las Vegas,
Nevada 89113 ("Franchisor"), KCI INVESTMENTS, LLC, a Nevada limited liability
company, having its principal place of business at 528 E. Eighth Street, Las
Vegas, Nevada 89101 ("KCI Investments"), MISSION VALLEY, LLC, a Nevada limited
liability company, having its principal place of business at 528 E. Eighth
Street, Las Vegas, Nevada, 89101 ("Mission Valley"), DIXI FOODS INTERNATIONAL,
LLC, a Florida corporation, having its principal place of business in Williston,
Florida ("Dixi"), and KENNETH M. ANTOS, a resident of Nevada ("Guarantor"). 
Together, KCI Investment and Mission Valley are referred to as the
"Franchisee").
 
RECITALS:
 
    A.  Franchisor and Franchisee currently are parties to certain Capriotti's®
Sandwich Shop Franchise Agreements as more specifically described on Exhibit A
(collectively, together with any addenda or amendments to each, the "Franchise
Agreements") for the operations of Franchised Restaurants at the locations (if
applicable) described on Exhibit A.  Dixi has acquired and/or is an affiliate of
both KCI Investments and Mission Valley.  Guarantor has personally guaranteed
Franchisee's obligations under the Franchise Agreements and is also a direct or
indirect owner of each of KCI Investments, Mission Valley and Dixi.
 
    B.  Franchisee is currently in default under two of the Franchise Agreements
identified in Exhibit A, Table 1 for failing to open the Franchised Restaurants
in a timely manner.  In addition, in 2014 Franchisee closed the Franchised
Restaurant identified in Exhibit A, Table 2.  The parties desire to terminate
the Franchise Agreements related to the unopened Franchise Restaurants and the
closed Franchised Restaurant, and all rights and obligations thereunder, except
as specifically provided in this Agreement.
 
    C.  Franchisee also is currently in default under each of the Franchise
Agreements identified in Exhibit A, Table 3 for, among other reasons, failing to
pay when due amounts owed to Franchisor and Franchisee's suppliers and/or
vendors.  Although the parties acknowledge that Franchisor has the right to
pursue termination of cash of such Franchise Agreements for noncompliance, the
parties instead have mutually agreed that Franchisee may sell each of such
Franchised Restaurants as a going concern and terminate the Franchise
Agreements, provided that Franchisee pay the outstanding obligations due to
Franchisor and third parties as described in Section 5(A) below, or
alternatively, may enter into a mutually acceptable letter of intent with
Franchisor for the Franchisor to purchase five (5) of the Franchised Restaurants
as provided in Section 5(B), all on the other terms and subject to the
conditions of this Agreement.
 
    D.  Franchisor and Franchisee are parties to six area development agreements
as more specifically described on Exhibit B (collectively, together with any
addenda or amendments to each, the "Area Development Agreements") under which
Franchisee was granted the right to develop and operate under separate franchise
agreements Capriotti's® Sandwich Shop restaurants.  Pursuant to this Agreement,
the parties have further agreed to terminate the Area Development Agreements and
all rights and obligations thereunder, except as specifically provided in this
Agreement.
 
 
1

--------------------------------------------------------------------------------

 
 
AGREEMENTS:
 
For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged by all parties hereby agree as follows:
 
1.  Capitalization Terms.  Any capitalized terms not otherwise define in this
Agreement will have the meaning given to them in the Franchise Agreements.
 
2.  Termination of Franchised Agreements relate to Unopened and Closed
Restaurants.  Subject to the provisions of this Agreement, each of the Franchise
Agreement described on Exhibit A, Tables 1 and 2, and all rights and obligations
thereunder, are terminated as of the Effective Date of this Agreement.  Each of
the Franchisee Releasing Parties (as defined below) agrees to comply with and
will be liable to Franchisor for the performance of all post-termination
obligations stated in such terminating Franchise Agreements, including without
limitation any restrictive covenants, confidentiality, de-identification and
indemnification obligations, and all obligations which by their nature are
intend to survive the termination of such Franchise Agreements will survive
termination.  Franchisee will not be refunded any fees or deposits previously
paid under either of such Franchise Agreements.
 
3.  Termination of Area Development Agreements.  Subject to the provisions of
this Agreement, each of the Area Development Agreements, and all rights and
obligations thereunder, are terminated as of the Effective Date of this
Agreement.  Franchisee, Dixi and Guarantor will remain liable to Franchisor for
the performance of all post-termination obligations stated in the Area
Development Agreements, including without limitation non-competition obligations
(subject to the right to continue to operate the Franchised Restaurants for a
limited time period as provided in Section 5 of this Agreement) and
confidentiality obligations, and all other obligations which by their nature are
intended to survive the termination of such Area Development Agreements will
survive termination.  Franchisee will not be refunded any fees or deposits
previously paid under any of the Area Development Agreements.
 
4.  Acknowledgement of Existing Monetary Obligations.  Franchisee acknowledges
that it currently owes Franchisor or its affiliates the aggregate amount of
$15,600.47 for unpaid Royalty Fees and late fees payable under the Franchise
Agreements ("Overdue Royalties") and it currently is overdue in amounts payable
to Sysco for product and service purchases ("Overdue Sysco Obligations").
 
5.  Franchisee Options Regarding Monetary Obligations.  The parties agree that
Franchisee may exercise either (but not both) of the following options regarding
the Overdue Royalties and the Overdue Sysco Obligations:
 
(A)  Within ten (10) business days of the Effective Date of this Agreement,
Franchisee will pay Franchisor the Overdue Royalties and pay Sysco the Overdue
Sysco Obligations.  Franchisee will pay Franchisor by wire transfer according to
the wire instructions provided to Franchisee by Franchisor.  Franchisee will
obtain confirmation from Sysco of its payment of any overdue amounts and provide
written evidence of such payment to Franchisor within two (2) business days of
payment.  If Franchisee pays the Overdue Royalties and the Overdue Sysco
Obligations as provided above, the Franchisee will have the limited right to
sell the existing open and operating Franchised Restaurants as provided in
Section 6 of this Agreement.
 
(B)  Within ten (10) business days of the Effective Date of this Agreements,
Franchisee will enter into a letter of intent ("LOI") with Franchisor or its
affiliate for the Franchisor's purchase of the assets of up to five (5) of the
Franchised Restaurants identified in Exhibit A, Table 3 as CA112, NV1111, CA109,
CA095 and CA076.  The LOI will provide that the closing of the purchase of such
Franchised Restaurants will take place no later than twenty (20) days from the
date of the signed LOI (Franchisor Closing date").  Franchisor will have the
unrestricted right to assign its LOI rights to one or more affiliates or third
parties.  The LOI also will provide that Franchisor or its affiliate or assignee
may pay the full amount of the purchases price on the Franchisor Closing Date
or, at Franchisor's options, in twenty four (24) equal monthly installments,
with interest at the rate equal to the prime lending rate as of the closing at
Franchisor's primary bank.  In addition, the LOI will set forth a plan for the
termination of the remaining Franchise Agreements which are not contemplated to
be purchased by Franchisor, which terminations will include (i) the obligation
that Franchisee will close such Franchised Restaurants upon termination and
de-identify them within ten (10) business days of closure and (ii) the execution
of a release by Franchisee, Dixi and Guarantor similar in form to the release of
Claims as provided in Section 10(A)-(E) below, with the release effective upon
the termination date of each such Franchise Agreements.  In connection with the
transfer of the Franchised Restaurants, Franchisee must all documents of
transfer reasonably necessary for the purchase of the Franchised Restaurants by
Franchisor or its affiliates or assignees, which documents will include all
customary representations and warranties from Franchisee as to ownership and
condition of, and title to, the assets of the Franchised Restaurants being
transferred.  All assets must be transferred free and clear of all liens and
encumbrances, with all sales and transfer taxes paid by Franchisee, and
Franchisor will have no obligation to assume any contracts, leases or other
liabilities of Franchisee.  If the closing of the transfers described in this
paragraph occurs on or before the Franchisor Closing Date accordiing to terms
and conditions of this paragraph and the LOI, Franchisor will release Franchisee
in full from its obligations to pay the Overdue Royalties and will waive any
remedies available to Franchisor for any breaches by Francisee of the Area
Development Agreements.  The parties acknowledge and agree that nothing in the
foregoing Section 5(B) imposes any obligation upon Franchisor to enter into an
LOI with Franchisee or to purchase any Franchised Restaurants.
 
 
2

--------------------------------------------------------------------------------

 
 
6.  Limited Right to Sell the Existing Franchised Restaurants.  If Franchisee
pays the Overdue Royalties and the Overdue Sysco Obligations as provided in
Section 5(A), the (and only in such case), Franchisee will be granted the
limited rights, until sixty (60) days from the Effective Date of this Agreements
("Purchase Agreement Date"), to enter into one or more purchase agreements with
third parties approved by Franchisor (collectively, the "Proposed Buyers"),
whereby the Proposed Buyers, whether as a single transaction or pursuant to more
than one transaction under separate purchase agreements, will acquire
Franchisee's interest in the Franchised Restaurants related to the Franchise
Agreements described in Exhibit A, Table 3.  Each of such purchase agreements
between Franchisee and the Proposed Buyers for the Franchised Restaurants will
provide for the closing of the sale to take place on or before ninety (90) days
from the Effective Date of this Agreement (as applicable to each purchase
agreement, the "Closing Date"), and Franchisee will transfer all interest in and
to the Franchised Restaurants being sold pursuant to such purchase agreements to
the Proposed Buyers on or before such Closing Date.  In connection with any such
transactions, Franchisee and Guarantor must: (i) comply with all conditions of
transfer and assignment as stated in the applicable provisions of the Franchise
Agreements, including payment of Franchisor's then-current transfer fee and
compliance with any Franchisor right of first refusal provisions regarding the
transfer of the Franchised Business; (ii) pay all then-existing monetary
obligations (through the Closing Date) due to Franchisor or its affiliates from
either Franchisee or Guarantor under the Franchise Agreement(s) or their related
agreements for the Franchised Restaurants being transferred; and (iii) pay all
then-existing monetary obligations (through the Closing Date) due to Sysco or
any other Franchisee's suppliers or vendors.  Further, Franchisee and Guarantor
will forward to Franchisor all information Franchisor requests as to the
Proposed Buyers as soon as reasonably possible so that Franchisor can determine
whether the Proposed Buyer satisfy Franchisor's current standards.  Franchisee
and Guarantor acknowledge and agree that Franchisor, upon termination of any
Franchise Agreement for any reason, retains all right to purchase the related
Franchised Restaurant pursuant to the terms described in the applicable
Franchise Agreement, if Franchisee fails to complete a transfer and sale of all
of the Franchised Restaurants by the deadlines described above and the Franchise
Agreement for any of the Franchised Restaurants terminates.  Franchisee and
Guarantor further acknowledge and agree that if Franchisor purchases any of the
Franchised Restaurants, Franchisor may offset any amounts Franchisor owes
Franchisee for the Franchised Restaurants by amounts Franchisee owes Franchisor
or its affiliates.
 
 
3

--------------------------------------------------------------------------------

 
 
7.  Continuing Obligations under the Franchise Agreements.  Following the
Effective Date, Franchisee and Guarantor will remain liable to Franchisor, and
Franchisor will remain liable to Franchisee, for the performance of all
continuing obligations under the Franchise Agreements, including the timely
filing of all paperwork with Franchisor, the payment of all fees and other
amounts to be owed to Franchisor or its affiliates, until Franchisee, with
respect to each of the Franchise Agreements on Exhibit A., Table 3, has either
transferred the Franchised Restaurants pursuant to the applicable provisions of
the Franchise Agreements or the Franchise Agreements have been terminated and
the Franchisee has complied with the provisions of this Agreement.  If
Franchisee breaches any term of this Agreement or any of the Franchise
Agreements, Franchisor has the right to immediately terminate each of the
Franchise Agreements as described in Section 8 below.
 
8. Termination of Franchise Agreements.  If Franchisee fails to make payments as
described in Section 5(A) or to enter into an LOI as described in Section 5(B),
then all Franchise Agreements identified in Exhibit A, Table 3 will terminate
immediately, with no opportunity to cure, upon Franchisee's receipt of notice of
termination from Franchisor.  If Franchisee makes the payments describe in
Section 5(A), but fails to enter into purchase agreements with Proposed Buyers
for the transfer of one or more of the existing Franchised Restaurants by the
Purchase Agreement Date as described in Section 6 above, then any Franchise
Agreements which are not subject to transfer under a purchase agreement by the
Purchase Agreement Date will terminate immediately, with no opportunity to cure,
upon Franchisee's receipt of notice of termination from Franchisor.  If
Franchisee makes the payments described in Section 5(A) but fails to close the
transaction for the sale of each of the Franchised Restaurants covered by a
purchase agreement by the Closing Date as described in Section 6 above, then the
Franchise Agreements related to the unsold Franchised Restaurants will terminate
immediately, with no opportunity to cure, upon Franchisee's receipt of notice of
termination from Franchisor.  If Franchisee enters into an LOI as described in
Section 5(B) but fails to close the transaction in accordance with Section 5(B)
on or before the Franchisor Closing Date, than all Franchise Agreements
identified in Exhibit A, Table 3 will terminate immediately, with no opportunity
to cure, upon Franchisee's receipt of notice of termination from Franchisor.  If
at any time there exists a breach under any Franchise Agreements or other
agreements between Franchisor or its affiliates and Franchisee or Guarantor, or
under this Agreement, than all Franchise Agreements not previously transferred
to terminated will terminate immediately, with no opportunity to cure, upon
Franchisee's receipt of notice of termination from Franchisor.  Notwithstanding
anything in this Section 8 to the contrary, then-existing amounts due and all
other amounts owed to Franchisor or its affiliates by the Franchisee or
Guarantor which have accrued after the Effective Date shall be immediately due
and payable.  Franchisee, Guarantor and Dixi acknowledge and agree that, to the
extent any Franchise Agreement grants Franchisee any opportunity to cure certain
defaults thereunder, the Franchise Agreement is modified to be consistent with
the terms of this Agreement.
 
9.  Post-Termination Obligations under the Franchise Agreements.  When each
Franchise Agreement is transferred or terminated, each of the Franchisee
Relating Parties agrees to comply with and will be liable for compliance with
all post-termination obligations stated in each of the Franchise Agreements and
their related agreements, Franchisee, and Guarantor will remain liable to
Franchisor for the performance of all post-termination obligations stated in
such Franchise Agreements, including without limitation any restrictive
covenants, confidentiality, de-indentification (if applicable due to a
termination) and indemnification, and all obligations which be their nature are
intended to survive the termination of such Franchise Agreements will survive
termination.  Franchisee will close each Franchised Restaurant upon termination
and complete the de-idenfification of the related premises within ten (10)
business days of termination.
 
 
4

--------------------------------------------------------------------------------

 
 
10.  Release of Claims.
 
(A)  Franchisee, Dixi, Guarantor and all persons or entities acting on its or
their behalf or claiming under them including each of their respective corporate
parents, subsidiaries, affiliates, owners, shareholders, members, partners,
heirs, executors, administrators, managers, officers, directors, governors,
employees, trustees, agents, partners, business entities, attorney's insurers,
successors and assign (collectively, the "Franchisee Relating Parties") jointly
and severally, irrevocably and unconditionally, release, acquit and forever
discharge, and covenant not to sue, Franchisor and its affiliates and each of
their successors, assigns, officers, directors, shareholders, members, managers,
employees and agents (collectively, the "Franchisor Parties"), of and from any
claims, suits, debts, liabilities, demands, obligations, costs, expenses,
actions and causes of action of every nature, whether known or unknown, vested
or contingent (collectively, the "Claims"), which the Franchisee Releasing
Parties may now or in the future own or hold arising prior to and including the
Effective Date against any one or more of the Franchisor Parties for any matter,
fact, or thing, including without limitation, any claims arising out of or
relating to any of the Area Development Agreements, any of the Franchise
Agreements, any other agreement with Franchisor or its affiliates, the offer or
sale of any franchise, the development or operation of any Franchised
Restaurant, or any relationship between the Franchisee Releasing Parties and the
Franchisor Parties, from the beginning of time to the Effective Date.
 
(B)  The Franchisee Releasing Parties are expressly waiving all rights or
benefits that they have or may have under Section 1542 of the California Civil
Code which section provides:
 
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN TO HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.
 
    (C)  The Franchisee Releasing Parties specifically and expressly acknowledge
and agree that the consideration accepted under this Agreement is accepted in
full satisfaction of any and all injuries and/or damages or Claims that have
previously arisen and which may hereafter arise respecting any of the Claims
being released.
 
(D)  The Franchisee Releasing Parties represent that they have not assigned or
transferred, or purported to assign or transfer, any Claim released by them
above.
 
(E)  In entering into this Agreement, each party represents that it has had the
opportunity to consult an attorney of its or his own choice, that an attorney of
such party's own choice has reviewed this Agreement, that the undersigned have
read the terms of the terms of the Agreement, and that the terms of this
Agreement are understood and voluntarily accepted by each party.
 
(F)  Franchisee, Dixi and Guarantor agree to execute and deliver to Franchisor a
similar release of Claims as provided in Section 10(A) - (E) above, in a form
satisfactory to Franchisor (i) in connection with Franchisor's grant of consent
to any transfer of each of the Franchised Restaurants, with the release
effective upon each applicable Closing Dates, and (ii) immediately upon
termination of any of the Franchise Agreements pursuant to Section 8 of this
Agreement, with the release effective upon the termination date of each
Franchise Agreement.
 
11.  Confidentiality.  Each of the Franchisee Releasing Parties covenants and
agrees to keep confidential any and all provisions of this Agreement.  If any of
the Franchisee Releasing Parties or any agent of the Franchisee Releasing
Parties is subpoenaed or otherwise compelled to disclose the term of this
Agreement, such party will provide advance notice of such requirement to
Franchisor in writing by a form of mail or delivery which provides for a written
receipt.
 
 
5

--------------------------------------------------------------------------------

 
 
12.  Representations Regarding Relationships.  After the Effective Date,
Franchisee, Dixi and Guarantor will not represent to any investor, to the public
or to any other person, or in any regulatory filing or promotional
communication, that any of them are in good standing with Franchisor, or have
any rights to develop any Capriotti's® Sandwich Shops or otherwise have a long
term, ongoing relationship with the Franchisor for the continued operation or
development of Capriotti's® Sandwich Shops.
 
13.  Miscellaneous.
 
(A)  Guaranty.  Dixi herby jointly, severally, and unconditionally guarantees
the prompt payment and performance by Franchisee and Guarantor of all
obligations, covenants and other Provisions under the Franchise Agreements and
their related agreements, including this Agreement.  By executing this
Agreement, Dixi agrees that it shall be added as an additional guarantor with
Guarantor under each and every Franchise Guaranty Agreement executed by
Guarantor in connection with the Franchise Agreements.
 
(B)  Binding Effect.  All of the provisions of this Agreement will be binding
on, and benefit, the parties and their respective legal representatives, heirs,
successors and assigns.
 
(C)  Entire Agreement.  This Agreement represents the entire understanding and
agreement between the parties respecting the subject matter hereof, and
supersedes all other negotiations, understandings and representations made
between the parties.
 
(D)  Severability.  The provisions of this Agreement are severable and the
invalidity or unenforceability of a provision will not affect any other
remaining provisions of the Agreement.
 
(E)  Governing Law.  Except to the extent governed by the United States
Trademark Act of 1946 (Lanham Act, 15 U.S.C. §§ 10511051 et seq.), this
Agreement and all transactions contemplated by this Agreement will  be governed
by, construed and enforced under the laws of the State of Nevada without regard
to principles of conflicts of laws.  Each of the parties irrevocably agrees that
any action or proceeding arising out of or relating to this Agreement brought by
the other party or its successors or assigns shall be brought and determined
exclusively in a state or federal court located in Las Vegas, Nevada.
 
(F) Remedies and Attorneys' Fees.  All rights and remedies of the parties under
this Agreement are cumulative and will not exclude any other right or remedy
allowed at law or in equity.  In addition to other relief available, each party
will have the right to obtain injunctive relief if any other party breaches or
threatens to reach any provision of this Agreement.  Franchisor will be entitled
to, and the Franchisee Releasing Parties jointly and severally agree to pay,
Franchisor's attorneys' fees and related costs of litigation in any proceeding
initiated to enforce this Agreement.
 
(G)  Counterparts.  This Agreement may be signed in one or more counterparts,
each of which will be deemed an original, but all of which together will
represent one and the same instrument.
 
 
6

--------------------------------------------------------------------------------

 
 
The parties have signed this Agreement, to be effective as of the Effective
Date.
 
 

FRANCHISOR: FRANCHISEE:    
CAPRIOTTI'S SANDWICH SHOP, INC.
KCI INVESTMENTS, LLC     By: By:     Its: Its:     GUARANTOR: MISSION VALLEY,
LLC.       By:
Kenneth M. Antos, Individually
    Its:     DIXI FOODS INTERNATIONAL, IN.       By:      
 
-+99:
 

 
 
7

--------------------------------------------------------------------------------

 
 
[ex10-354_008.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10-354_009.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10-354_010.jpg]
 
 
 
 
 

--------------------------------------------------------------------------------

 